The opinion of the Court was delivered by
Mr. Justice Johnson.
A variety of grounds have been taken in support of a motion for a new trial in this case, but that which alone is considered important in the consideration of it at this time, is that which arises out of the facts stated, and amounts to no *234more than that the conclusion drawn by the Jury was incorrect, and not warranted by law; I feel it due to myself, however, to add, that many of the specific grounds stated in the brief are not warranted by fact.
The Court is of opinion that the motion for a new trial ought not to prevail. The evidence on the question of sanity, although inconclusive of itself, and rather tends to show the wreck or fragment of a vigorous mind, than such total deprivation of reason and discretion as to incapacitate the deceased from making a will; yet when coupled with the facts that tend to show that undue influence might have been used in obtaining it, and that upon a mind too feeble to resist the influence of artifice or persuasion, furnish sufficient reasons for not disturbing the verdict, especially as the facts were fairly submitted to them; and their verdict has had the effect of securing to the persons best entitled, in law and reason, to the estate of the deceased.
Colcock, JYott, and Cheves,• J. concurred.
Gantt and GrimJcé, J. dissented.